PER CURIAM.
The trial court held that a defendant not present at the scene of a burglary or robbery, which results in the killing of a human being, could not be charged with first degree felony murder even though he may have participated in the plan for the commission of the underlying felonies.
We agree under the law of this State as it exists today. See: Sections 775.021(1), 776.011, and 782.04, Florida Statutes (1975 and 1976 Supp.), and see: State v. Dixon, 283 So.2d 1 (Fla.1973); Adams v. State, 341 So.2d 765 (Fla.1976); Hite v. State, 346 So.2d 771 (Fla.2d DCA 1978).
Therefore, the order of dismissal under review is affirmed.
Affirmed.